Case 4:17-cr-00105-ALM-CAN Document 90 Filed 10/05/18 Page 1 of 11 PageID #: 535




                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                     SHERMAN DIVISION

            UNITED STATES OF AMERICA, *
                                      *       CASE NO.
                 Plaintiff,           *       4:17-CR-105-1 ALM-KPJ
                                      *       SHERMAN, TEXAS
                 v.                   *       THURSDAY
                                      *       SEPTEMBER 21, 2017
            DEREK MYLAN ALLDRED,      *       10:30 A.M. TO 10:37 A.M.
                                      *
                 Defendant.           *


               ----------------------------------------------------

                          TRANSCRIPT OF ARRAIGNMENT HEARING

                       BEFORE THE HONORABLE CHRISTINE A. NOWAK

                            UNITED STATES MAGISTRATE JUDGE

                                    SEPTEMBER 21, 2017

              -----------------------------------------------------




                               TRANSCRIPTION SERVICE BY:

                                        DIPTI PATEL
                                    7306 DANWOOD DRIVE
                                   AUSTIN, TEXAS 78759
                                    Tel: 847-848-4907




                Proceedings recorded by electronic sound recording,
                   transcript produced by transcription service.




                                Dipti Patel, CET 847.848.4907
Case 4:17-cr-00105-ALM-CAN Document 90 Filed 10/05/18 Page 2 of 11 PageID #: 536




                                  A P P E A R A N C E S

             For the Government:

                  William Richardson Tatum, Esquire
                  U.S. Attorney's Office - Sherman
                  600 East Taylor, Suite 2000
                  Sherman, Texas 75090

             For the Defendant:

                  Robert Arrambide, Esquire
                  Federal Public Defender - Sherman
                  600 East Taylor, Suite 4000
                  Sherman, Texas 75090




                                Dipti Patel, CET 847.848.4907
Case 4:17-cr-00105-ALM-CAN Document 90 Filed 10/05/18 Page 3 of 11 PageID #: 537
                                                                                   1




        1     SHERMAN, TEXAS; THURSDAY, SEPTEMBER 21, 2017; 10:30

        2                                   A.M.

        3         (Call to Order of the Court)

        4               THE COURT:     All right.     So we have one more

        5   cause on this morning's docket, Cause Number 4:17-CR-

        6   105, the United States of America versus Derek Mylan

        7   Alldred.

        8               If I can have an appearance on behalf of

        9   the Government.

       10               MR. TATUM:     William Tatum for the

       11   Government.

       12               THE COURT:     And appearance on behalf of Mr.

       13   Alldred.

       14               MR. ARRAMBIDE:      Robert Arrambide for Mr.

       15   Alldred, Your Honor.

       16               THE COURT:     All right.     Mr. Alldred, can

       17   you state your full name for my record, please?

       18               THE DEFENDANT:      Derek Mylan Alldred.

       19               THE COURT:     Am I correct that you speak and

       20   understand English, sir?

       21               THE DEFENDANT:      Yes, ma'am.

       22               THE COURT:     So you don't need an

       23   interpreter today?

       24               THE DEFENDANT:      No, ma'am.

       25               THE COURT:     All right.     So, Mr. Alldred,




                                Dipti Patel, CET 847.848.4907
Case 4:17-cr-00105-ALM-CAN Document 90 Filed 10/05/18 Page 4 of 11 PageID #: 538
                                                                                   2




        1   we're actually set for two items as it relates to

        2   your case here today.        We're set to arraign you on

        3   this First Superseding Indictment, sir, as well as

        4   there is currently a motion pending before the Court

        5   to reopen your detention hearing.

        6               So let me -- we're going to take up that

        7   detention issue first.        Does the Government persist

        8   in its desire to detain Mr. Alldred?

        9               MR. TATUM:     Yes, Your Honor.

       10               THE COURT:     All right.     And, Mr. Arrambide,

       11   are you prepared to press forward on that -- on a

       12   hearing on your Motion To Reopen at this time?

       13               MR. ARRAMBIDE:      We would prefer that it be

       14   continued, Your Honor.        My understanding is that the

       15   pre-trial officer has just completed a more extensive

       16   interview of Mr. Alldred, and she needs time to

       17   verify where he intends to live.           So we would ask

       18   that be continued until that report is ready.

       19               THE COURT:     And the Court has discussed

       20   with Pretrial Services when that report can be

       21   prepared and ready for everyone to review.             And so,

       22   Mr. Alldred, we're going to be continuing your case

       23   to Wednesday of next week.         And so I'm not certain of

       24   the time yet, but it will be Wednesday of next week.

       25   And what we'll do is we'll communicate the time to




                                Dipti Patel, CET 847.848.4907
Case 4:17-cr-00105-ALM-CAN Document 90 Filed 10/05/18 Page 5 of 11 PageID #: 539
                                                                                   3




        1   Mr. Arrambide and he can let you know when that is.

        2               All right.     So that takes care of the

        3   Motion To Reopen.       That means I'm going to see you

        4   next week.     Mr. Alldred, now let's go ahead and turn

        5   and talk about this First Superseding Indictment so

        6   we can go ahead and have you arraigned on that.

        7               And if you can raise your right hand to the

        8   best of your ability, sir, so that I could have you

        9   sworn and we can talk about that.

       10         (Defendant sworn.)

       11               THE COURT:     All right.     So, Mr. Alldred,

       12   I'm going to just start off by reminding you of your

       13   constitutional rights.        You have the right to remain

       14   silent.    You don't have to say anything at all about

       15   the charges that are pending against you in this

       16   First Superseding Indictment.           Anything you do say

       17   may later be used against you.          Do you understand you

       18   have the right to remain silent, sir?

       19               THE DEFENDANT:      Yes, ma'am.

       20               THE COURT:     Do you also understand you have

       21   a constitutional right to have counsel with you at

       22   every stage of the proceedings and if you're not able

       23   to afford counsel, to request that counsel be

       24   appointed for you?

       25               THE DEFENDANT:      I do.




                                Dipti Patel, CET 847.848.4907
Case 4:17-cr-00105-ALM-CAN Document 90 Filed 10/05/18 Page 6 of 11 PageID #: 540
                                                                                   4




        1               THE COURT:     And you do also understand the

        2   Court has, in fact, appointed counsel and Mr. Robert

        3   Arrambide, your counsel, is present here with you

        4   today?

        5               THE DEFENDANT:      Yes, ma'am.

        6               THE COURT:     So let's look at this First

        7   Superseding Indictment, Mr. Alldred.            Have you had a

        8   chance to read it?

        9               THE DEFENDANT:      I have.

       10               THE COURT:     And to discuss it with Mr.

       11   Arrambide?

       12               THE DEFENDANT:      Yes, ma'am.

       13               THE COURT:     So because of that, you and I

       14   can talk about it one of two ways.           And how we do it

       15   is entirely your choice.         I could have the whole

       16   thing read to you word for word or if you'd rather,

       17   you can waive the full reading.           If you waive it, I'm

       18   going to have the Government summarize the charges

       19   pending against you and the range of penalties and

       20   consequences.      What do you want to do?

       21               THE DEFENDANT:      I'll waive it, Your Honor.

       22               THE COURT:     In light of the fact that

       23   you've waived, at this time I'll ask the Government

       24   to summarize the charges pending against Mr. Alldred

       25   in this First Superseding Indictment and also to




                                Dipti Patel, CET 847.848.4907
Case 4:17-cr-00105-ALM-CAN Document 90 Filed 10/05/18 Page 7 of 11 PageID #: 541
                                                                                   5




        1   advise him of the full range of penalties and

        2   consequences he could be subjected to for those

        3   charges.

        4               MR. TATUM:     Yes, Your Honor.         The Defendant

        5   is charged in a ten-count indictment.               Count 1 is a

        6   violation of 18 United States Code Section 922(g)(1),

        7   Felon in Possession of a Firearm. Count 2 is a

        8   violation of 18 United States Code Section

        9   1029(a)(2), Access Device Fraud. Count 3 is a

       10   violation -- I'm sorry, Counts 3, 4, and 5 are all

       11   violations of 18 United States Code Section 1028 (a),

       12   Aggravated Identity Theft.         Counts 6 through 10 are a

       13   violation of 18 United States Code Section 1341, Mail

       14   Fraud.

       15               The penalty for a violation of these

       16   sections is as follows.        For Count 1, it is

       17   imprisonment of not more than 10 years; a fine not to

       18   exceed $250,000 or both; and a term of supervised

       19   release of not more than three years.

       20               If it is shown that Defendant has three

       21   previous convictions by any court for a violent

       22   felony or a serious drug offense or both committed on

       23   occasions different from one another, then it is

       24   imprisonment of 15 years to life, a fine not to

       25   exceed $250,000 or both; and a term of supervised




                                Dipti Patel, CET 847.848.4907
Case 4:17-cr-00105-ALM-CAN Document 90 Filed 10/05/18 Page 8 of 11 PageID #: 542
                                                                                   6




        1   release of at least three years but not more than

        2   five years.

        3               Count 2, for a violation of 18 United

        4   States Code Section 1029, the penalty is imprisonment

        5   for a term of not more than ten years; a fine not to

        6   exceed $250,000 or both; and supervised release of

        7   not more than three years.

        8               Counts 3 through 5 for a violation of 8

        9   United States Code Section 1028(a), the penalty is

       10   imprisonment for a term of 24 months to run

       11   consecutive with any other term of imprisonment

       12   imposed.

       13               And Counts 6 through 10, the penalty is

       14   imprisonment for a term of not more than 20 years; a

       15   fine not to exceed $250,000 or both; and supervised

       16   release of not more than three years.               In each of

       17   those situations, there's also a special assessment

       18   of $100.

       19               THE COURT:     So, Mr. Alldred, let's talk

       20   about the information the Government's just provided.

       21   Do you generally understand the nature of the charges

       22   that are pending against you in each of Counts 1

       23   through 10?

       24               THE DEFENDANT:      Yes, ma'am.

       25               THE COURT:     And do you also understand the




                                Dipti Patel, CET 847.848.4907
Case 4:17-cr-00105-ALM-CAN Document 90 Filed 10/05/18 Page 9 of 11 PageID #: 543
                                                                                   7




        1   full range of penalties and consequences you could be

        2   subjected to including the fact that the Government

        3   is seeking criminal forfeiture in your case?

        4               THE DEFENDANT:      Yes, Your Honor.

        5               THE COURT:     Now then, Mr. Alldred, I'll ask

        6   you at this time, you are named in Counts 1 through

        7   10 of this First Superseding Indictment, sir.              How do

        8   you now plead to each of Counts 1 through 10, guilty

        9   or not guilty?

       10               THE DEFENDANT:      Not guilty.

       11               THE COURT:     The Court's going to accept

       12   your plea of not guilty to Counts 1 through 10 of the

       13   First Superseding Indictment.          A pre-trial order was

       14   previously ordered in your case which is assigned to

       15   United States District Judge Amos Mazzant, and that

       16   pre-trial order will remain in place.

       17               Is there anything further from the

       18   Government as it relates to Mr. Alldred at this time?

       19               MR. TATUM:     No, Your Honor.

       20               THE COURT:     Anything, Mr. Arrambide?

       21               MR. ARRAMBIDE:      No, Your Honor.

       22               THE COURT:     All right.     Then, Mr. Alldred,

       23   I'm going to have you remanded to the custody of the

       24   United States marshals, and I'm going to see you back

       25   here on Wednesday.




                                Dipti Patel, CET 847.848.4907
Case 4:17-cr-00105-ALM-CAN Document 90 Filed 10/05/18 Page 10 of 11 PageID #: 544
                                                                                 8




        1               THE DEFENDANT:      Thank you very much.

        2               THE COURT:     Thank you.     The Court will be

        3    adjourned.

        4         (Proceedings adjourned at 11:15 a.m.)

        5                                   *****

        6

        7

        8

        9

       10

       11

       12

       13

       14

       15

       16

       17

       18

       19

       20

       21

       22

       23

       24

       25




                                 Dipti Patel, CET 847.848.4907
Case 4:17-cr-00105-ALM-CAN Document 90 Filed 10/05/18 Page 11 of 11 PageID #: 545
                                                                                 9




        1                     CERTIFICATE OF TRANSCRIBER

        2

        3                I, Dipti Patel, court-approved transcriber,

        4    certify that the foregoing is a full and correct

        5    transcript from the official electronic sound

        6    recording of the proceedings in the above-entitled

        7    matter.

        8

        9

       10    /s/ Dipti Patel

       11    Dipti Patel, CET-997

       12    847.848.4907

       13

       14

       15    Date:     October 4, 2018

       16

       17

       18

       19

       20

       21

       22

       23

       24

       25




                                 Dipti Patel, CET 847.848.4907
